DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 8-15, and 18-24 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US Pub. No. 2015/0012956) discloses a device receiving adaptively media content according to the bandwidth.
Lee (US Pub. No. 2016/0165210) discloses a method for encoding 3-D content.
Furbeck (US Pub. No. 2017/0099513) discloses an apparatus and method to transmit media content in combination with metadata.
Stockhammer (US Pub. No. 2017/0156015) discloses a device for the transport of media data.
Wang (US Pub. No. 2017/0339415) discloses a device for determining information for video data.
Lai (US Pub. No. 2018/0035172) discloses an apparatus for receiving MPD of media data.
Her (US Pub. No. 2018/0063590) discloses systems and methods for encoding and playing back 360 degrees of video content.
Asbun  (US Pub. No. 2019/0191203) discloses methods and systems for inserting secondary content into a 360 degree video.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635.  The examiner can normally be reached on Monday-Friday 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484